Citation Nr: 1021832	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.
 
2.  Entitlement to an initial rating in excess of 50 percent 
disabling for a psychiatric disorder manifested as major 
depression and post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin condition 
classified as psoriasis, to include as secondary to Agent 
Orange exposure.

4.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right leg, classified as scars, rated 
as noncompensable prior to June 16, 2008 and rated as 10 
percent disabling as of June 16, 2008.

5.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left leg, classified as scars, rated as 
noncompensable prior to June 16, 2008 and rated as 10 percent 
disabling as of June 16, 2008.

6.  Entitlement to a restoration of a 100 percent rating for 
prostate cancer, to include the propriety of the reduction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.  
He received the Purple Heart for wounds sustained in combat 
in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of Regional Office (RO) of the 
Department of Veterans Affairs (VA).  These include a March 
2006 rating decision from the RO in Philadelphia, 
Pennsylvania, that denied compensable ratings for residuals 
of shell fragment wounds on both lower extremities, a June 
2008 rating decision from the RO in  Buffalo, New York that 
granted service connection and awarded a 50 percent 
disability rating for major depression, and denied 
entitlement to service connection for a skin disorder, 
classified as psoriasis, and an April 2009 rating decision 
from the RO in Buffalo, New York that denied a compensable 
rating for bilateral hearing loss.

In an August 2008 DRO decision the RO granted a staged 
increase for the shell fragment wounds of each legs to 10 
percent disabling as of June 16, 2008, and continued the 
noncompensable rating prior to that date.  Disagreement with 
the increased rating, however, remains active, as the Veteran 
is presumed to be seeking the highest rating allowable.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  The Board has 
recharacterized the ratings to reflect this staged increase.  

Additionally, in a February 2009 DRO decision the RO combined 
a PTSD condition as part and parcel of a psychiatric disorder 
classified as a major depression.  The Veteran is noted to 
have withdrawn a separate claim for service connection for 
PTSD in a November 2008 document.  The Veteran's 
representative also in November 2008 stated that such 
withdrawal was contingent upon the RO's adding PTSD to the 
already existing service connected condition of major 
depression.  Thus the RO's action in February 2009 satisfied 
the representative's request and there is no longer a 
separate claim for service connection for PTSD pending.  The 
Board has classified the psychiatric disorder to include PTSD 
and depression.  

In a June 2006 rating decision, the RO implemented a 
reduction of the rating for his prostate cancer from 100 
percent disabling, to 60 percent disabling.  Notice of this 
decision was sent in June 2006.  The Veteran filed a notice 
of disagreement (NOD) with this decision in July 2006.  To 
date, no statement of the case (SOC) addressing this matter 
has been issued by the RO.  Since the Veteran has filed an 
NOD with regards to the issue of the reduction of the rating 
for his prostate cancer from 100 percent to 60 percent 
disabling, and as such requires the issuance of an SOC. 
See Manlincon v. West, 12 Vet. App. 238 (1999). 

By this decision, the Board is only adjudicating the issues 
of entitlement to an increased rating for bilateral hearing 
loss and an increased initial rating for the psychiatric 
disorder manifested as depression and PTSD.  The remaining 
issues on appeal are REMANDED to the agency of original 
jurisdiction (AOJ).  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Audiological evaluation establishes that the Veteran's 
service-connected left ear hearing loss is consistent with 
Level IV hearing impairment, and his service-connected right 
ear hearing loss is shown to be consistent with Level I 
hearing impairment.

2.  Throughout the pendency of the appeal, the Veteran's 
service-connected psychiatric disorder of depression and PTSD 
has approximated occupational and social impairment with 
reduced reliability and productivity, due to symptoms such as 
flashbacks, nightmares, irritability, anxiety, anhedonia, 
social isolation, low energy and depressed mood, but with 
symptoms shown to be moderately impairing, and not with 
deficiencies in most areas due to suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2009). 

2.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The Veteran filed his claim for service connection for 
depression in November 2006 and filed his claim for an 
increased rating for hearing loss in November 2008.  Prior to 
the June 2008 decision that granted service connection for 
depression, the RO issued a duty to assist letter in August 
2007 addressing service connection for depression.  Prior to 
adjudicating the issue of entitlement to an increased rating 
for hearing loss in April 2009, the RO issued a duty to 
assist letter addressing the increased rating claim in 
January 2009.  

These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement for service 
connection, and for an increased rating which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for the psychiatric 
disorder.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.  
Nevertheless, additional notice regarding the entitlement to 
an increased rating for the psychiatric disorder was sent 
around December 2008 with criteria pursuant to Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), (vacated by Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 4, 2009.)  The 
issue was readjudicated in May 2009.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  There is no indication that there are any 
outstanding records that have not been associated with the 
file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations in 
February 2009 addressing the claimed disorders included 
review of the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In determining the present level of a disability for 
any increased evaluation claim, however, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran contends that his hearing loss is more severe 
than currently evaluated, and deserves a compensable rating.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86.  Under those provisions, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
alternately when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the Veteran's 
test results for either ear do not meet the criteria for the 
alternate rating method, and thus his hearing loss will only 
be rated by the usual method.  Furthermore, no examiner has 
certified that the use of the speech discrimination test was 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, or for any other 
reason.  38 C.F.R. § 4.85(c).

Noncompensable service connection was granted for bilateral 
hearing loss in a January 1971 rating decision.  The Veteran 
filed his claim for an increased rating in November 2008.  

VA medical records show that the Veteran received follow up 
care for his hearings aids but do not demonstrate that he 
underwent audiological testing prior to the January 2009 VA 
examination.  However, in June 2008 psychiatric treatment 
records note that the Veteran was "a little hard of  
hearing."   

The January 2009 VA audiological examination revealed that 
the Veteran's puretone thresholds were as follows:   For 
1000, 2000, 3000 and 4000 Hertz, his right ear measured 35 
decibels, 35 decibels, 55 decibels and 55 decibels 
respectively.  The average puretone threshold was 45 decibels 
for the right ear.  His left ear measured 40 decibels, 55 
decibels, 55 decibels and 60 decibels respectively.  The 
average puretone threshold was 53 decibels for the left ear.  
His CNC scores were 92 percent in the right ear and 80 
percent in the left ear.  He was assessed with mild to 
moderately severe sloping hearing loss from 750 to 8000 Hertz 
in his right ear and mild to moderately severe sloping 
hearing loss from 1000 to 8000 Hertz in his left ear.  

Subsequent to the January 2009 VA examination, the Veteran 
was fitted for hearing aids in February and March 2009.  In 
April 2009 he opted to cancel a 30 day checkup for his 
hearing aids as they required no adjustments. 

In this matter the Board finds that a compensable rating for 
the Veteran's service-connected bilateral hearing loss is not 
warranted.

Under Table VI, which includes consideration of puretone 
threshold average and speech discrimination, the Veteran's 
service-connected right ear hearing loss is shown to be level 
I and his service-connected left ear hearing loss is shown to 
be level IV in the VA examination report from February 2009.  
This falls within the criteria for a 0 percent rating under 
Table VII (Diagnostic Code 6100).

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the January 2009 audiometric test 
results, as compared to the rating criteria, a compensable 
rating may not be granted. 

"The Secretary [of VA], in an internal guidance document, 
recently reaffirmed the need for VA audiologists to describe 
the effect of a hearing disability on a claimant's 
occupational functioning and daily activities."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted 
makes sense, particularly in the context of the 
extraschedular rating provision.  38 C.F.R. § 3.321(b).  
Unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak, 21 
Vet. App. 455 (2007).  

The Veteran has not described any adverse impact upon his 
employment or his daily activities as a result of his hearing 
loss.  This is sufficient to comply with the applicable VA 
policies.  Martinak, at 455.  

Further, the Board finds that since the claim for an 
increased rating was filed the Veteran's service-connected 
hearing loss has not been compensably disabling, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition during that time period.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Major Depression/PTSD

The Veteran contends that his psychiatric disorder, 
manifested as depressive disorder and PTSD is more severe 
than currently evaluated and that a rating in excess of 50 
percent is warranted. 

PTSD and Major Depressive Disorder are both rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Codes 9411, 9434.  38 C.F.R. § 4.130 (2009).  A 50 percent 
rating is assigned under when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Veteran claimed entitlement to service connection for 
major depression due to his service-connected prostate cancer 
in November 2006.  Service connection was granted for major 
depression in a June 2008 rating and assigned an initial 
evaluation of 50 percent.  The Veteran appealed this 
decision.  A February 2009 rating associated PTSD as included 
with his service-connected depressive disorder, and continued 
the 50 percent rating.  

Among the pertinent evidence associated with the claims 
folder includes a June 2004 record that was negative for PTSD 
and depression on screening.  A September 2004 record 
addressing the shell fragment wound residuals, however, 
revealed that he had a past medical history of PTSD.  An 
August 2005 VA annual examination noted the Veteran to have 
PTSD with no recent episodes.  Socially he was married and 
lived with his spouse and youngest son.  He worked as a route 
salesman/truck driver for a linen service.  He was noted to 
drink once or twice a week, about 3 beers per occasion, but 
his history included PTSD and alcohol dependency.  In October 
2006 he reported an increase in alcohol use since he was 
diagnosed with cancer.  He cited increased anxiety due to the 
cancer as reason for the increased drinking.  The examiner 
indicated that his anxiety/depression may need pharmacologic 
treatment.  

VA treatment notes for much of 2006 address complaints other 
than psychiatric complaints.  A March 2006 note revealed the 
Veteran had stopped drinking due to liver concerns.  He is 
not shown to report psychiatric complaints until November 
2006 when he reported feelings of depression due to decreased 
tolerance of activity.  He was seen in VA mental health in 
January 2007 for symptoms of depression that had increased 
since his prostate surgery 2 years ago.  He had symptoms of 
irritability, anhedonia, social isolation, low energy and 
decreased libido.  There was no suicidal ideation.  He denied 
depressive symptoms prior to the surgery but also reported 
history of undiagnosed PTSD.  He had nightmares, flashback, 
anger and hypervigilance.  These symptoms intensified.  He 
had a history of  being married 35 years, and having worked 
over this same amount of time as a delivery service driver.  
He was noted to be neatly dressed and appropriately groomed, 
was oriented time 3 and attempted to answer all questions.  
There was no evidence of a thought disorder and insight and 
judgment were determined to be adequate.  His mood and affect 
were dysphoric.  There were no homicidal or suicidal 
ideations.  He had no prior history of psychiatric treatment.  
He also had a history of alcohol abuse and still drank 5 
beers a week.  The impression was PTSD and major depression, 
single episode.  A February 2007 note revealed similar 
history of complaints and findings.  He was noted to be more 
irritable, short tempered and tired, and lacked interest and 
feeling hopeless.  He reported problems getting along with 
his wife, with disagreements over financial issues.  He was 
noted on mental status examination to have no sign of thought 
disorder.  He was assessed with major depression and PTSD and 
his GAF was 58.  

In March 2007 he was still quite depressed but had only 
recently started psychotropic medications and had not been on 
them long enough for an effect to be shown.  He was noted to 
have stopped doing many things he enjoyed.  His symptoms 
improved with medication, as noted in April 2007, but he 
still had periods of sadness particularly when thinking of 
his cancer.  He had episodes of irritability triggered by 
others' comments.  He was still working full time.  He still 
reported doing well on medications in May 2007 but he still 
had problems with being annoyed by things.  He was noted to 
be appropriate in dress and behavior on mental status 
examination, but was a little anxious.  He had no suicidal 
thoughts or signs of psychosis.  He was assessed with major 
depression moderate and chronic PTSD.  He continued to appear 
slightly less depressed in June 2007, but reported 
irritability particularly when driving on the job, and 
embarrassment regarding dealing with urinary side effects 
from cancer.  His complaints mostly centered on work demands 
in the records from June 2007, and he exhibited no 
inappropriate thoughts or behaviors on examination.  
Irritability remained a problem.  In November 2007 he 
continued to be preoccupied with his cancer difficulties and 
problems relating to others.  

In  February 2008 the Veteran underwent VA psychiatric 
examination and arrived unaccompanied and on time.  His past 
medical history was noted to more recently include treatment 
for depression and PTSD.  He was noted to be depressed due to 
his prostate cancer and the residuals of surgery that 
included complications adversely affecting his genitourinary 
function.  On mental status examination his appearance, 
attitude and behavior were within normal limits.  He dressed 
appropriately and grooming/hygiene were good.  He answered 
questions appropriately.  His speech also was within normal 
limits and he showed no evidence of a major thought disorder 
or psychosis.  He also had intact short term and 
concentration skills noted.  He reported occasional 
disruptions due to PTSD and major depression that caused 
distractibility.  He also had fatigue and sleeplessness.  He 
had average intelligence.  His mood was mildly depressed 
during the interview and his affect was mildly restricted.  

The examination showed 2 distinct psychiatric conditions 
which were both service connected according to the examiner.  
First he had depression with manifestations such as sustained 
and moderately low mood.  He felt down and depressed most of 
the time.  He had ongoing prominent distress with anxiety, 
tension and distress.  He had constant worry, brooding and 
rumination about his cancer and the possibility of it 
returning.  He also had episodes of decreased energy and 
motivation and emotional constriction.  He also had prominent 
social withdrawal and marked anhedonia.  He had irritability, 
negativity, pessimism and hopelessness.  His self esteem was 
markedly impaired due to the side effects from his cancer.  

Next he had PTSD with symptoms that included nightmares 2-3 
times per week, recurring intrusive thoughts and 
recollections, triggered by multiple stimuli.  Sometimes, 
very infrequently he had a full fledged flashback.  His PTSD 
symptoms caused social avoidance and anxiety and he avoided 
crowds.  He was withdrawn and detached.  He sat with his back 
to the wall if he was in a restaurant.  He had no friends and 
was a loner since Vietnam.  His symptoms worsened since his 
cancer. He had recurrent verbal anger and irritability.  His 
symptoms were disruptive to his marriage.  He expressed views 
that his wife was only with him for financial reasons.  He 
had sleep impairment.   
 
The Axis I diagnosis was major depression, recurrent, 
moderate, without psychotic features secondary to prostate 
cancer, and chronic and moderate PTSD.  His GAF was 52.  

The examiner opined that there was no marked impairment in 
maintaining independence in the community or activities of 
daily living.  He had moderate to severe impairment in social 
adjustment, with the symptoms from both psychiatric 
conditions resulting in significant disruption in his quality 
of life.  This was due to nightmares, intrusive thoughts, 
being socially anxious, avoiding crowds or social situations.  
He was withdrawn and detached and was quite depressed.  He 
had marked difficulty enjoying daily activities.  He had 
frequent anger and irritability, startle responses and 
impaired sleep and motivation.  To his credit he was able to 
work.  The examiner thought his success was mostly due to his 
working by himself virtually the entire day.   

VA treatment records reflect continued treatment for his 
psychiatric complaints of PTSD and major depression in 2008.  
In July 2008 he was noted to be on vacation and was doing 
well, although he had some nightmares and strange dreams.  He 
was noted to have run out of a medication (Lorezepam) and was 
not able to sleep as well.  He felt some improvement in 
social anxiety and definite improvement in irritability.  He 
was overall much less depressed.  He discussed plans to ride 
his motorcycle.  Mental status examination noted him to be 
pleasant with broad affect, although a little anxious 
appearing.  He denied depression.  He was still not sure 
about being out in crowds.  He was assessed with major 
depression in remission and chronic PTSD much improved with 
medication, but still with some social anxiety.  Plans 
included increasing a dose of medication (venlaxafine) to see 
if his anxiety improved.  In September 2008 he was in fairly 
good spirits with decreased nightmares after an increase in 
medication.  He was feeling more relaxed and his chief 
complaint was about finances.  He enjoyed restoring 
motorcycles and was encouraged by the therapist to attend 
motorcycle oriented events  that he did in the past.  He was 
doing well at work and enjoyed staying busy.  

In October 2008 he was seen for complaints that included 
headaches, dizziness and short term memory loss.  Further 
workup revealed negative head CT findings except for chronic 
sinusitis.  By November 2008 his memory had improved and was 
suspected to be possibly stress related or due to depression.  
Other records from October 2008 revealed that he denied 
feeling depressed and he was relieved that workups showed no 
cancer.  He sometimes worried about his health.  He was 
encouraged again to keep busy and to engage in his hobby with 
motorcycles.  He generally was relaxed since his medication 
increase.  He did drink a few beers on occasion, but did not 
mix with his medication.  He was less bothered by his wife's 
spending habits.  His GAF was 65.  

The Veteran underwent a VA examination in February 2009 by 
the same examiner who conducted the previous examination.  
Again his history of treatment was recited.  He was noted to 
be living with his wife and 3 dogs and to have had conflicts 
due to the personal effects of his prostate surgery.  He was 
noted to have worked 37 years as a route salesman, and was 
again noted to primarily be able to do this due to his mostly 
working alone.  He was able to maintain himself at work.  
Mental status examination again revealed normal appearance 
and behavior, with good hygiene and grooming.  He was 
cooperative and answered all questions appropriately.  
However, his speech was noticeably lacking in spontaneity due 
to some depression noted during the examination.  Otherwise 
he was within normal limits.  There were no hallucinations, 
delusions or obsessive/compulsive behaviors.  He was oriented 
times 3 and short term memory and concentration were intact.  
His mood was mildly depressed and affect was somewhat 
constricted.  Again he was noted to have two distinct 
psychiatric conditions (major depression and PTSD) related to 
service.  Both conditions were deemed moderate and chronic.  

His overall function was felt to be moderately to severely 
impaired.  The examiner found no significant change when 
compared to the previous examination.  The symptoms had 
neither improved nor worsened.  The symptoms were moderate to 
severe and caused significant disruption to his quality of 
life.  His depression continued to be manifested by sustained 
and moderate low mood.  He also continued with significant 
distress syndrome with excessive worry, brooding and 
rumination about his cancer.  He had episodes of decreased 
energy and motivation, emotional constriction and at times 
full fledged psychomotor retardation.  He was quite withdrawn 
and isolated.  He and his wife interacted very little.  His 
self esteem continued to be impaired due to the side effects 
of his cancer surgery.  He felt hopeless, but had no evidence 
of suicidal or homicidal ideations or of psychosis.  His PTSD 
symptoms continued to be nightmares 1-2 times per week and 
intrusive thoughts triggered by stimuli.  He still had 
trouble being in crowds and avoided shopping during regular 
hours.  He sat with his back to the wall at restaurants.  He 
had episodic alcohol abuse.  The examiner felt he was at risk 
of increased symptoms if he retired.  The diagnosis was major 
depression, recurrent, moderate, without psychotic features, 
and PTSD, chronic and moderate.  His GAF was 50.  

The functional assessment was that he could care for personal 
needs and grooming and manage funds and do simple chores.  He 
had some disruption of activities of daily living, 
particularly anything dealing with the public, such as 
shopping.  His current level of personal and social 
adjustment was that he was moderately to severely impaired.  
He had significant disruption of his quality of life due to 
his symptoms.  He again was noted to be very withdrawn and 
isolated, a loner without many friends.  He and his wife were 
rather estranged and had an isolated relationship.  He was 
noted to have marked sleep impairment of 4-5 hours a night.  
He was noted to have been able to work for such a long time 
due to the unique nature of his job, and being primarily 
alone when driving.  The examiner thought he would probably 
have problems with behavior and emotional control at a more 
typical job.  His occupational dysfunction would probably be 
moderate to severe.  His prognosis was guarded to fair.  

Based on a review of the foregoing, the Board finds that from 
initial entitlement, the preponderance of the evidence is 
against a rating in excess of 50 percent for the Veteran's 
psychiatric symptoms, due to his Depression/PTSD condition.  

Overall his symptoms noted in the VA examinations of February 
2008 and February 2009 are shown to more closely resemble 
moderate symptomatology, and his psychiatric conditions 
involving depression and PTSD were repeatedly assessed as 
chronic and moderate.  

While the examiner in both examinations did suggest that the 
effects of these conditions (assessed as only moderate in 
nature when diagnosing them) resulted in moderate to severe 
impairment in social and occupational function, the 
preponderance of the evidence does not reflect that the 
symptoms more closely resemble the criteria for a 70 percent 
rating.  There is no evidence that his service-connected 
psychiatric disability results in social and occupational 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as contemplated by the criteria for a 70 percent rating as 
described above.  The evidence, to include the VA examination 
reports from February 2008 and February 2009 and the VA 
records from 2004 through 2008, are noted to be absent for 
the following:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  To the contrary, the 
Veteran was repeatedly shown to be well oriented and 
cooperative, with normal dress and hygiene.  He was noted to 
deny any homicidal, suicidal, obsessional or psychotic 
thoughts and with the exception of a very brief period in 
October 2008 when he was treated for headaches and memory 
problems, was generally shown to have intact memory and 
cognition.  

The Veteran is generally shown to be functioning at a level 
where he is able to engage in a degree of activities such as 
would not likely be successfully undertaken by an individual 
having occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to psychiatric symptoms.  Of 
note, throughout the pendency of this appeal, the Veteran, 
has worked full time at the same position as a route sales 
driver for nearly 40 years.  While the VA examiner noted in 
the February 2008 and February 2009 examinations that the 
position was one of relative isolation and autonomy that was 
more accommodating to his psychiatric situation than a 
typical job, the fact that he has been capable of maintaining 
this position for such a long period of time is not 
consistent with the extent of occupational and social 
impairment contemplated by a 70 percent rating.  

Furthermore, his social impairment, while noted to include a 
certain degree of marital conflict and social isolation from 
others (such as avoidance of crowds), does not rise to the 
level at which a 70 percent rating is warranted.  He is noted 
to have stayed in the same marriage for over 30 years, and to 
have participated in hobbies such as riding and repairing 
motorcycles.  

Generally, his depression-related symptoms which included 
depressed or "low "mood, irritability, decreased energy, 
low motivation and social withdrawal," are noted to have 
been improved through medications.  This is shown in the VA 
treatment records from March 2007 through November 2008, to 
the extent that a treatment note from July 2008 deemed him to 
have his depression in remission while on medications.  
Regarding the PTSD symptoms, which include frequent 
nightmares (up to 2-3 times a week), intrusive thoughts, and 
being socially anxious and avoidant of social situations, 
these also seemed to be helped by his medications, with the 
July 2008 note describing his PTSD as much improved by 
medications, and a September 2008 note reflecting a decrease 
in nightmares after increasing his medications.  Thus some 
improvement in his symptoms is shown due to medications.  

His GAF scores also are not shown to be at a level which 
would be consistent with a 70 percent rating.  Generally they 
are shown to reflect moderate symptomatology, with a score of 
58 shown in a January 2007 note, a 52 shown in the February 
2008 examination a 65 shown in an October 2008 note and a 50 
shown in the February 2009 examination.   

In sum, based on the medical and lay evidence available the 
Board finds the preponderance of the evidence is against a 
rating in excess of a 50 percent rating for the Veteran's 
psychiatric disorder manifested by depression and PTSD.

Because the evidence shows that a rating in excess of 50 
percent is not warranted for the depression and PTSD from 
initial entitlement and continuing throughout the pendency of 
this appeal, there is no need to further address the 
appropriateness of staged ratings as per Fenderson v. West, 
12 Vet. App. 119 (1999). 

Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R § 3.321(b)(1) 
(2009).  

In this case, the Rating Schedule is not inadequate for 
evaluating the Veteran's bilateral hearing loss disability or 
psychiatric disorder manifested by depression/PTSD.  In 
addition, it has not been shown that the bilateral loss 
disability or psychiatric disorder has required frequent 
periods of hospitalization or has produced marked 
interference with all types of employment.  The evidence 
fails to show that he has any hospital treatment for 
depression/PTSD or for hearing loss, as his treatment is 
shown to be on an outpatient basis.  As far as employability, 
he is shown to have been able to work for over 30 years, with 
no time lost due to his depression/PTSD or hearing loss.  
Thus his psychiatric symptoms are shown to be adequately 
compensated by the 50 percent schedular rating criteria, and 
his hearing loss is adequately compensated by the 
noncompensable rating, which contemplates the impact of his 
disabilities on both social and occupational function.

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected 
hearing loss or psychiatric disabilities prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him and there is no other evidence that the disabilities 
cause unemployability.  As noted above, the Veteran continues 
to be employed on a full time basis at a job he has held for 
nearly 40 years.  Accordingly, the Board concludes that the 
record does not raised a claim of entitlement to TDIU rating, 
and consideration of a TDIU rating is therefore not 
warranted.





ORDER

A compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 50 percent disabling for a 
psychiatric disorder, manifested as major depression and post 
traumatic stress disorder, is denied.


REMAND

As noted in the introduction, the Veteran has filed a notice 
of disagreement with the RO's June 2006 decision that 
implemented the reduction of the evaluation of his prostate 
cancer from 100 percent disabling, to 60 percent disabling.  
Specifically, in July 2006, a document was submitted by his 
representative that was titled "Reconsideration" but also 
stated as follows:  "the claimant disagrees with the 
Department of Veterans Affairs Decision dated March 27, 2006.  
The issues to be reconsidered are as follows:  Evaluation of 
residuals, radical prostatectomy, prostate cancer, which is 
currently 100 percent disabling is proposed to be decreased 
to 60 percent."  While this document reflects disagreement 
not only with the March 2006 proposed reduction (which being 
a proposed reduction was not ripe for appeal), it is also 
timely in expressing disagreement with the reduction 
effectuated by the RO in June 2006.  Accordingly, this 
statement serves as a notice of disagreement with the June 
2006 rating decision that implemented the reduction.  To 
date, no statement of the case (SOC) addressing this matter 
has been issued by the RO.  The Veteran has filed an NOD with 
regard to the propriety of the reduction of the rating for 
his prostate cancer from 100 percent to 60 percent disabling, 
and as such the issuance of an SOC is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 
 
For the issue of entitlement to service connection for a skin 
disorder currently classified by the RO as psoriasis, but 
claimed by the Veteran to be a general skin condition or rash 
in his various written contentions, a remand is necessary to 
afford the Veteran a VA examination to address whether his 
skin condition could be directly related to Agent Orange 
exposure in service, or is otherwise related to service.  
Although psoriasis is not listed among the diseases 
presumptive to herbicide exposure, the Veteran is not 
precluded from attempting to claim psoriasis as directly 
related to exposure to herbicide agents.  The Board notes 
that no VA examination has been conducted to address the 
etiology of this disease, and in light of his claim based on 
Agent Orange exposure, and his Vietnam combat service, such 
examination should be scheduled to address this question, as 
well as to ascertain the actual nature and etiology of the 
claimed skin condition.

With regard to the claim of entitlement to an increased 
rating for the residuals of shell fragment wounds affecting 
both legs, the Board finds that the June 2008 VA examination 
which addressed this issue is inadequate.  While this 
examination is noted to have determined that no residual 
muscle disability exists from the wounds to either legs, and 
only revealed findings related to the scars, the claims file 
was not made available for review by the examiner.  Thus, the 
examiner was not provided the opportunity to review the 
service treatment records documenting the history and 
treatment for the initial injury, which is necessary to 
afford proper evaluation of the severity of any muscle injury 
that resulted.  See §38 C.F.R. 4.56 (2009).  

Furthermore, the examiner also did not have opportunity to 
review the more recent records that document persistent 
complaints of ongoing leg weakness, fatigability and pain 
beginning in 2004 and persisting in records throughout 2007, 
with vascular and neurological workups for such complaint 
shown to be inconclusive.  The Veteran is noted to have 
submitted written complaints suggesting that his residuals of 
shell fragment wounds encompass more than the scars (shown in 
an October 2005 record where he reported pain and cramping on 
excessive walking and using stairs, and a November 2008 
statement where he reports his appeal is for pain resulting 
from his wounds rather than just the scars).  Thus, 
examination and adjudication of the issues regarding the 
shell fragment wound residuals must encompass other claimed 
residuals besides scarring and must include a review of the 
history concerning his lower extremities in the claims 
folder, as well as the history of initial injury.

In view of the foregoing, these matters are remanded for the 
following actions:

1.  The AOJ should issue the appellant and 
his representative an SOC as to the issue 
of entitlement to restoration of a 100 
percent rating for prostate cancer, to 
include the propriety of the reduction.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The AOJ should allow the appellant and his 
representative the requisite period of 
time for a response.

2.  The AOJ should request that the 
Veteran identify the names, addresses, and 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnoses and 
treatment for his legs and skin condition, 
that are not already of record.  The 
Veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

3.  After the completion of # 1& 2, the 
AOJ should schedule the Veteran for an 
examination to determine the nature and 
etiology of the Veteran's claimed skin 
disorder (currently classified as 
psoriasis).  The examiner should determine 
whether any claimed skin disorder is due 
to or aggravated by service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard. The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed skin 
disorder.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving his skin (2) 
whether any diagnosed disability of his 
skin at least as likely as not (i.e., at 
least a 50/50 probability), began in 
service, to include being caused by his 
Vietnam service.  In answering this, the 
examiner should discuss whether any 
diagnosed skin disorder is a disease 
presumptive to Agent Orange exposure (such 
as chloracne), and if not, whether any 
diagnosed skin disorder is directly 
related to Agent Orange exposure, or else 
is related to exposure to wet conditions 
of his feet while serving in combat in 
Vietnam, or if preexisting service, was 
aggravated by active service. 

In rendering any opinion, the examiner 
should consider the Veteran's statements 
regarding the incurrence of a skin 
disorder in service in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on a veteran's 
report of in-service injury and instead 
relied on the lack of evidence in the 
service medical records to provide a 
negative opinion).

The examiner must provide a comprehensive 
report including complete rationales, with 
citation to relevant medical findings, for 
all conclusions reached

4.  After the completion of # 1& 2, the 
AOJ should also schedule the Veteran for a 
VA examination(s), by the appropriate 
specialist(s), to address the severity of 
the Veteran's service- connected for 
residuals of shell fragment wounds to the 
left and right legs.  The claims file 
should be made available to the 
examiner(s) for review of the pertinent 
evidence in conjunction with the 
examination and the examination reports 
must be annotated in this regard, to 
include review of the service treatment 
records documenting the initial injury and 
the recent records showing repeated 
complaints of bilateral leg weakness.  Any 
further indicated special studies 
including X-rays should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of the 
skin, muscle injuries, neurological 
disorders and leg disorders.  The 
examiner(s) should be provided with a copy 
of the rating criteria for disorders of 
the skin, muscle injuries, neurological 
disorders, arthritis and leg disorders to 
assist in preparing a report addressing 
the nature and extent of the Veteran's 
service-connected residuals of the shell 
fragment wound to the left and right legs.  
The examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected shrapnel wound 
disability affecting the left and right 
legs.  It is requested that the examiner 
address the following questions:

(a) Do the service-connected residuals of 
shell fragment wound to the left leg 
and/or right leg cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  The examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The active and passive range of 
motion should be recorded in degrees.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the left and right leg, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
back due to pain attributable to the 
service-connected disabilities.

(b) Do the residuals of shell fragment 
wound to the left and/or right legs more 
closely resemble a mild, moderate, 
moderately severe or severe injury to the 
appropriate muscle group affecting the 
left leg and/or right leg?  In answering 
this, the examiner should identify the 
muscle group or groups affected by this 
injury and the history of the initial 
injury in service as per 38 C.F.R. § 4.56, 
as well as the post service history 
showing unexplained leg weakness.

(c) The nature and extent of any retained 
fragments and any orthopedic residuals of 
the injury shown by X-ray should be 
reported.

(d) The examiner should comment on the 
nature and severity of the residual scar 
from the shrapnel wounds as per the AMIE 
criteria for rating scars other than the 
head, face and neck.  The examiner should 
indicate the nature of the scarring 
related to the Veteran's gunshot wound and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the Veteran's scarring is 
unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective demonstration, 
and whether the scarring results in 
weakness, limits the function of, or 
causes limited motion of, the affected 
part, in accordance with the latest AMIE 
worksheet for rating disorders of the 
skin.

(e) The examiner should comment on the 
nature and severity of any neurological 
manifestations shown, the location of the 
nerves affected and whether the 
neurological manifestations more closely 
resemble a mild, moderate or moderately 
severe paralysis, neuritis or neuralgia in 
accordance with the latest AMIE worksheet 
for rating neurological disorders.

5.  Following completion of the above, the 
RO should re-adjudicate the Veteran's 
claims for service connection for a skin 
disorder, classified as psoriasis, and for 
increased ratings for residuals of shell 
fragment wounds for both legs.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




  Department of Veterans Affairs t of Veterans Affairs


